 



Exhibit 10.67
LANDEC CORPORATION
2005 STOCK INCENTIVE PLAN
STOCK UNIT AGREEMENT
     This Stock Unit Agreement (the “Agreement”) is made and entered into as of
___, 20___ by and between Landec Corporation, a California corporation (the
“Company”), and ___ pursuant to the Landec Corporation 2005 Stock Incentive Plan
(the “Plan”). To the extent any capitalized terms used in this Agreement are not
defined, they shall have the meaning ascribed to them in the Plan, which is
attached to, and made a part of, this Agreement. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.
     In consideration of the mutual agreements herein contained and intending to
be legally bound hereby, the parties agree as follows:
     1. Restricted Stock Units. Pursuant to the Plan, the Company hereby grants
to you, and you hereby accept from the Company, ___Stock Units (the “Restricted
Stock Units”), on the terms and conditions set forth herein and in the Plan.
     2. Vesting of Restricted Stock Units. So long as your Service continues,
the Restricted Stock Units shall vest in accordance with the following schedule:
100% of the total number of Restricted Stock Units shall vest on the [third
anniversary] of the date of grant.
     3. Termination of Service. In the event of the termination of your Service
for any reason, all unvested Restricted Stock Units shall be immediately
forfeited without consideration.
     4. Settlement of Restricted Stock Units. Restricted Stock Units shall be
automatically settled in Shares upon vesting pursuant to Section 2 above,
provided that the Company shall have no obligation to issue Shares pursuant to
this Agreement unless and until you have satisfied any applicable tax
withholding obligations pursuant to Section 5 below. Issuance of such Shares
shall be made as soon as reasonably practicable following the applicable vesting
date.
     5. Withholding Taxes. You agree to make arrangements satisfactory to the
Company for the satisfaction of any applicable withholding tax obligations that
arise in connection with the Restricted Stock Units. The Company shall not be
required to issue Shares pursuant to this Agreement unless and until such
obligations are satisfied.
     6. Tax Advice. You represent, warrant and acknowledge that the Company has
made no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND

1



--------------------------------------------------------------------------------



 



REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR
REGARDING ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.
     7. Non-Transferability of Restricted Stock Units. Except as permitted by
applicable law, Restricted Stock Units which have not vested pursuant to
Section 2 above shall not be anticipated, assigned, attached, garnished,
optioned, transferred or made subject to any creditor’s process, whether
voluntarily or involuntarily or by the operation of law. However, this Section 7
shall not preclude you from designating a beneficiary who will receive the
Shares underlying any vested Restricted Stock Units in the event of the your
death, nor shall it preclude a transfer of such Shares by will or by the laws of
descent and distribution.
     8. No Employment Rights. You understand, acknowledge and agree that nothing
in this Agreement shall affect in any manner whatsoever the status of your
Service or the right or power of the Company (or any Parent, Subsidiary, or
Affiliate) to terminate your employment or consulting relationship with the
Company (or any Parent, Subsidiary, or Affiliate) at any time, for any such
reason, with or without cause, in accordance with applicable law.
     9. Voting and Other Rights. Subject to the terms of this Agreement, you
shall not have any voting rights or any other rights and privileges of a
shareholder of the Company unless and until the Restricted Stock Units are
settled upon vesting.
     10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflict of laws principles thereof.
     11. Notices. All notices, communications and documents under this Agreement
shall be in writing. All notices, communications, and documents directed to the
Company and related to the Agreement, if not delivered by hand, shall be mailed
to the Company’s principal executive office, Attention: Stock Administration.
The current address of the Company’s principal executive office is:
Landec Corporation
3603 Haven Avenue
Menlo Park, CA 94025
All notices, communications, and documents intended for you and related to this
Agreement, if not delivered by hand, shall be mailed to your address shown on
the last page of this Agreement or such other address as you may specify by
notice complying with this section. Notices, communications, and documents not
delivered by hand shall be mailed by registered or certified mail, return
receipt requested, postage prepaid. All

2



--------------------------------------------------------------------------------



 



mailings and deliveries related to this Agreement shall be deemed received only
when actually received.
     12. Binding Effect. Subject to the limitations set forth in this Agreement,
this Agreement shall be binding upon, and inure to the benefit of, the
executors, administrators, heirs, legal representatives, successors, and assigns
of the parties hereto.
     13. Counterparts. This Agreement may be signed in counterparts with the
same effect as if the signature to each such counterpart were upon a single
instrument, and all counterparts shall be deemed an original of this Agreement.
     14. Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this
___day of ___, 20___.

          LANDEC CORPORATION    
 
       
By:
       
 
 
 
(Signature)    
 
       
Name:
       
 
 
 
   
 
       
Title:
       
 
 
 
   
 
        RECIPIENT:    
 
       
 
   
 
       
By:
       
 
 
 
(Signature)    
 
       
Address:
       
 
 
 
   

         
 
   
 
       
Telephone Number:
       
 
 
 
   
 
       
Email Address:
       
 
 
 
   

3



--------------------------------------------------------------------------------



 



I, ___, spouse of ___, have read and hereby approve the foregoing Agreement. In
consideration of the Company’s granting my spouse the right to the Restricted
Stock Units as set forth in the Agreement, I hereby agree to be bound
irrevocably by the Agreement and further agree that any community property or
other such interest that I may have in the Restricted Stock Units and the
underlying Shares shall hereby be similarly bound by the Agreement. I hereby
appoint my spouse as my attorney-in-fact with respect to any amendment or
exercise of any rights under the Agreement.
                                        
Spouse of Recipient

4